MEMORANDUM **
Anthony Gaston, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action, alleging that defendants were deliberately indifferent to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed the action without prejudice for failure to exhaust. Gaston did not pursue his claims through to the highest level of administrative review. Consequently, he neither exhausted nor substantially complied with *757the exhaustion requirements. See Booth v. Churner, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (requiring exhaustion prior to filing suit in federal court); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.